113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Corey Louis HINES, Appellant,v.Mike KEMNA, Appellee.
No. 96-1662.
United States Court of Appeals, Eighth Circuit.
Submitted May 2, 1997.Filed May 13, 1997.

Appeal from the United States District Court for the Western District of Missouri.
PER CURIAM.


1
Corey Hines appeals the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action.  After carefully reviewing the record and the parties' briefs, we conclude the district court's judgment was correct for the reasons set forth in its opinion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri